Citation Nr: 0022047	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for double vision.

3.  Entitlement to service connection for bilateral upper 
extremity pain secondary to the service-connected cervical 
spine disorder.

4.  Entitlement to an increased evaluation for a cervical 
spine disability, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

7.  Entitlement to service connection for depression due to 
an undiagnosed illness.

8.  Entitlement to service connection for arthralgia 
(fibromyalgia) due to an undiagnosed illness.

9.  Entitlement to service connection for irritable bowel 
syndrome (IBS) due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1993.

This appeal arose from an October 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in part, denied service 
connection for migraines, double vision, and bilateral upper 
extremity pain.  This decision also granted service 
connection for a cervical spine disorder and a low back 
disability, assigned a 10 percent and a 0 percent disability 
evaluation, respectively.  In October 1994, the veteran 
testified at a personal hearing at the RO; in December 1994, 
the hearing officer issued a decision which continued the 
denials of the benefits sought.  A November 1995 rating 
action also confirmed the denials.  In April 1997, the Board 
of Veterans' Appeals (Board) remanded this case for further 
evidentiary development.  In February 1998, a rating action 
was issue which increased the evaluation assigned to the low 
back disability to 10 percent; the denials of service 
connection for migraines, double vision, and bilateral upper 
extremity pain, as well as the denial of an increased 
evaluation for the cervical spine disorder were continued.  
In October 1998, the RO issued a decision which denied 
entitlement to service connection for fatigue, depression, 
arthralgia, and IBS due to an undiagnosed illness.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to service connection for fatigue 
due to an undiagnosed illness will be subject to the attached 
remand.



FINDINGS OF FACT

1.  The veteran's migraine headaches were not aggravated by 
service.

2.  The veteran's exotropia with double vision was not 
aggravated by service.

3.  The veteran's complaints of bilateral upper extremity 
pain are not etiologically related to the service-connected 
cervical spine disorder.

4.  The veteran's cervical spine disorder is manifested by 
complaints of pain, with evidence of a normal neurological 
evaluation, full range of motion and no indication of 
swelling, muscle spasms or satisfactory objective evidence of 
painful motion.

5.  The veteran's low back disorder is manifested by 
complaints of intermittent low back pain, with evidence of a 
normal neurological evaluation, full range of motion and no 
indication of swelling, muscle spasms or satisfactory 
objective evidence of painful motion.

6.  The veteran, who served in the Persian Gulf, has been 
shown to suffer from fatigue which has not been related to a 
diagnosed condition.

7.  The veteran has not been shown to suffer from depression, 
arthralgias or IBS which can be related to his service in the 
Persian Gulf.


CONCLUSIONS OF LAW

1.  The veteran's migraine headaches and exotropia with 
double vision clearly and unmistakably existed prior to 
service, and the presumption of soundness at entrance into 
service is rebutted.  38 U.S.C.A. §§ 1111, 5107(a) (West 
1991).

2.  The veteran's preexisting migraine headaches and 
exotropia with double vision were not aggravated by service.  
38 U.S.C.A. §§ 1153, 5107(a) (West 1991); 38 C.F.R. 
§ 3.306(a) & (b) (1999).

3.  The veteran's bilateral upper extremity complaints of 
pain are not proximately due to or the result of his service-
connected cervical spine disorder.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected cervical spine disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Codes 5290, 5293 (1999).

5.  The criteria for an evaluation in excess of 10 percent 
for the service-connected low back disability have not been 
met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5292, 
5293 (1999).

6.  The veteran has presented evidence of a well grounded 
claim for service connection for fatigue due to undiagnosed 
illness.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran has not presented evidence of well grounded 
claims for service connection for depression, arthralgias 
(fibromyalgia) or IBS.  38 U.S.C.A. § 5107(a) (West 1991).

8.  The veteran's lacks legal entitlement under the law to 
service connection for depression, arthralgias (fibromyalgia) 
or IBS due to an undiagnosed illness.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for migraine 
headaches, exotropia with double vision 
and bilateral upper extremity pain due to 
the service-connected cervical spine 
disorder

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).  

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).


FACTS

Migraine headaches

A review of the veteran's service medical records indicated 
that he was first seen for migraine headaches in March 1969.  
During an initial flying examination conducted in January 
1970, he admitted that he had suffered from migraines since 
childhood, an admission he reiterated several times during 
service.  At the time of his retirement examination performed 
in October 1992, he indicated that he had had his last 
headache on August 15, 1992.  He had been treated with 
Tylenol since 1974.

The veteran was examined by VA in May 1993.  He indicated 
that he had had migraines since childhood, averaging once or 
twice a year.  However, since his inservice eye surgery, he 
noticed that he had these headaches less frequently.  His 
headaches would last three to five hours, were sharp and 
throbbing in nature and were situated over the right brow.  
These would be aggravated by light.  The neurological 
evaluation was negative.  The diagnosis was headaches, no 
neurological sequelae.

In October 1994, the veteran testified at a personal hearing 
at the RO.  He again stated that he had had headaches as a 
child, which often required him to rest in the dark for 
alleviation.  These continued after his entrance into 
service; he expressed his belief that the pressures of being 
part of a flight crew had made his headaches worse.  At times 
after his eye surgery, the headaches would be worse; they 
would occur once or twice every other week.  

In July 1997, VA afforded the veteran an examination.  It was 
noted that his headaches, which had existed since childhood, 
had improved following the inservice eye surgery.  He 
commented that he now had about three to four headaches per 
year.  They were usually located over the right frontal eye 
region, and would often be accompanied by cold sweats.  The 
objective examination noted that his cranial nerves were 
intact.  The examiner commented that the veteran's 
preexisting migraines had not increased in severity in 
service; rather, they had actually improved after undergoing 
eye surgery.


Exotropia with double vision

The veteran's service medical records indicated that in March 
1975 he had undergone elective resection of the lateral 
rectus muscle, bilaterally, for the correction of a 
congenital exotropia.  This resulted in intermittent 
esotropia with occasional double vision (diplopia), which was 
corrected with prism lenses with bilateral myopic astigmatism 
and presbyopia.

The veteran was examined by VA in May 1993.  It was noted 
that he had intermittent esotropia, bilateral myopic 
astigmatism, presbyopia and positive diplopia at times.  
Otherwise, his ocular health was within normal limits.

In October 1994, the veteran testified at a personal hearing.  
He indicated that his only problem prior to service was a 
"lazy" eye.  He said that he was told that corrective 
surgery would make it possible for him to pass the flying 
physical examinations.  He said that the condition was over-
corrected and that he now has to wear prism lenses.  

A VA outpatient treatment record from October 25, 1996 noted 
the veteran's complaints of double vision.  The assessment 
was of myopic astigmatism, dry eyes and esotropia.

VA examined the veteran in July 1997.  He stated that he only 
had diplopia when he was concentrating on something and he 
denied the condition would occur when he was wearing his 
corrective lenses.  The assessment included amblyopia of the 
right eye with possible anomalous retinal correspondence; 
status post strabismus surgery in 1975, which was bilateral 
rectus recession of 5 mm in each eye; and intermittent 
exotropia in the right, +/- hypertropia in the right, which 
was variable, onset only with fatigue and present primarily 
when his glasses were removed.  The examiner then opined, 
after reviewing all the records, that the veteran's exotropia 
and diplopia appeared to have improved following the 
inservice corrective surgery.


Bilateral upper extremity pain

The veteran's service medical records included an August 1969 
notation that he had fallen on his right arm.  There was no 
evidence of any fractures.  During an October 1979 periodic 
examination and a June 1981 flying examination, the veteran 
stated that he had fallen in 1954, fracturing both arms.  On 
October 8, 1979, he injured his right middle finger.  There 
was slight swelling, with no fracture.  On March 12, 1992, he 
complained of pain in the left forearm.  The examination was 
unremarkable.  The assessment was neuropathy versus 
nonspecific musculoskeletal pain, mild.  In June 1992, he 
again complained of left arm pain.  An EMG suggested C6 
radiculopathy, but this was not confirmed.  During his 
October 1992 retirement examination, he again referred to 
injuring both arms prior to service.  He commented that he 
was currently receiving physical therapy for left arm pain.  
On January 13, 1993, he was seen for complaints of 
intermittent left arm pain of 8 months duration.  There was 
no numbness or weakness, although a past EMG had been 
consistent with C6 radiculopathy.  An examination of the 
cervical spine revealed tenderness to the C7 area.  The 
impression was probable C7 radiculopathy.

The veteran was examined by VA in May 1993.  He complained of 
pain in the left upper extremity.  However, he denied any 
limitation of motion.  The diagnosis was history of left arm 
pain secondary to spurs on the cervical spine.

In October 1994, the veteran testified at a personal hearing 
at the RO.  He denied any trouble with his left upper 
extremity prior to service; rather, he indicated that his 
problem had begun after his return from the Persian Gulf.  He 
indicated that it had begun in the left elbow and had spread 
to his wrist and fingers.  He commented that the main symptom 
was numbness.  He indicated that he had never been told that 
he had arthritis in any other joints.  He expressed his 
belief that spurs on the neck and back were responsible for 
all his problems.

The veteran was admitted to a VA facility in October 1994.  
He reported having tenderness of both olecranon processes of 
the elbows, as well as of the lumbosacral region and the 
cervical area.  He was admitted for three weeks to the 
chronic pain program.  The diagnoses were tension myalgia; 
muscle tension pain in the elbows, and myofascial back pain.  
VA outpatient records from April and November 1995 reflected 
his complaints of tenderness in all the peripheral joints.

VA re-examined the veteran in July 1997.  While noting that 
the veteran had a tremor of the hands, the examiner commented 
that no identified disability of the arms, elbow, wrists or 
fingers was present which could be related to his service-
connected cervical spine disorder.  A neurological evaluation 
also could not find any disorder of the upper extremities.  
It was opined that there was no disorder that could be 
related to the service-connected cervical spine disability.


ANALYSIS


Migraines and exotropia with double vision

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record in this 
case clearly establishes that the veteran's migraines and 
exotropia with intermittent double vision preexisted his 
entrance onto active duty.  While these conditions were not 
reported at the time of the entrance examination, he had 
repeatedly stated in service, as well as after his release 
from service, that these conditions had existed since 
childhood.  However, the objective evidence of record does 
not show that his service aggravated either of these 
conditions.  On the contrary, the VA examiner stated at the 
time of the July 1997 examination, that both of these 
conditions had improved as a result of treatment received in 
service.  Since this is the case, it cannot be argued that 
either condition underwent a pathological increase in 
severity during service.  Therefore, the preponderance of the 
evidence is against the veteran's claims for service 
connection for migraine headaches and exotropia with double 
vision.


Bilateral upper extremity pain

As noted above, service connection may be awarded to those 
conditions which are proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (1999).  In this case, the veteran has alleged 
that he suffers from disabilities of the upper extremities 
directly related to his service-connected cervical spine 
disorder.  However, the VA orthopedic and the neurologic 
examiners could find no evidence of a disability of the upper 
extremities which could be related to the service-connected 
cervical spine disability.  Since no such disorder was 
identified, and given the opinion of the VA examiners, it 
cannot be found that the veteran currently suffers from 
bilateral upper extremity pain that is etiologically related 
to the service-connected cervical spine disorder.  Therefore, 
it is found that the preponderance of the evidence is against 
this claim.


II.  Evaluations in excess of 10 percent 
for the service-connected cervical and 
lumbar spine disabilities

These claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

According to the applicable criteria, slight limitation of 
the cervical spine warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate limitation of motion, 
while a 30 percent evaluation requires severe limitation of 
motion.  38 C.F.R. Part 4, Code 5290 (1999).  Slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation; a 20 percent evaluation requires moderate 
limitation of motion, while a 40 percent evaluation requires 
that the limitation be severe.  38 C.F.R. Part 4, Code 5292 
(1999).

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome (IDS).  A 20 percent evaluation requires 
moderate IDS with recurring attacks.  A 40 percent evaluation 
requires severe IDS, with recurring attacks with intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
IDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. Part 4, Code 5293 (1999).


Cervical spine disorder

The veteran's service medical records had contained a 
diagnosis of mild degenerative changes with encroachment upon 
the left C6-7 neural foramen by posterior osteophytes.  He 
also had EMG evidence consistent with C6 radiculopathy.

VA examined the veteran in May 1993.  The x-ray noted no 
significant pathological findings.  He displayed full range 
of motion with pain at the extremes of motion of the neck 
with no areas of tenderness.  The diagnosis was bone spurs of 
the cervical spine, not found during this examination.

The veteran testified at a personal hearing at the RO in 
October 1994.  He reported having pain in the neck and stated 
that it would take a couple of hours to loosen up the neck in 
the morning.  He also stated that he had decreased range of 
motion, as well as spasms in the neck.  

In October 1994, the veteran was hospitalized at a VA 
facility.  He complained of tenderness over the cervical 
paraspinal region.

The veteran was afforded a VA examination in July 1997.  He 
indicated that he had pain localized to the base of the neck.  
There was no specific mention of numbness or tingling in the 
upper extremities.  He noted that he had been tremulous since 
his return from the Gulf.  The objective examination noted 
that he was minimally tender to palpation over the soft 
tissues of the back of the neck.  Forward flexion was to 20 
degrees; extension was to 20 degrees; lateral bending was to 
10 degrees bilaterally; and rotation was to 20 degrees 
bilaterally.  Reflexes were 2+ in the upper extremities and 
physiologic in the biceps, triceps and brachial radialis.  
Motor strength was 4/5 and the sensory examination was 
normal.  An x-ray showed very minimal degenerative disc 
disease (DDD).  The diagnosis was DDD, mild, no cervical 
spondylitic myelopathy but with continued pain.  The examiner 
believed that the veteran had made less than maximal effort 
on the range of motion exercises.  The neurological 
examination noted 5/5 strength in the upper extremities with 
encouragement.  Light touch and pin prick tests were intact.  
When speaking to the veteran, he had full range of motion, 
but when asked to look in both directions, his motion was 
restricted by pain.  An EMG was negative.  The examiner 
commented that he had full range of motion; it was only 
limited when being examined.  There was no swelling, muscle 
spasms or satisfactory objective evidence of painful motion.  
His ability to perform normal working movements was not 
impaired and he had normal excursion with strength and speed.  

A VA neurological examination conducted in July 1998 noted 
that his motor strength was 5/5.  The sensory examination was 
intact to light touch and pin prick.  Coordination was also 
intact.  Reflexes were 2+.  A February 1999 VA general 
medical examination noted normal range of motion, no 
significant muscle spasm and no unusual tenderness.

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent for 
the service-connected cervical spine disability is not 
warranted.  The objective evidence of record does not 
indicate that the veteran has suffered from more than slight 
limitation of motion of the cervical spine.  Rather, the 
objective evidence indicates that his motion was normal and 
was only limited when he was being tested.  There was also no 
evidence that he suffers from moderate intervertebral disc 
syndrome with recurring attacks.  The EMG conducted as part 
of the July 1997 VA examination was negative.  Moreover, he 
denied any complaints of numbness or tingling in the upper 
extremities.  Nor is there objective evidence of functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of the cervical segment of the spine.  Therefore, it 
is found that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for the 
service-connected cervical spine disorder.


Lumbar spine disorder

The veteran's service medical records showed that he was 
treated for low back pain in service.  A VA examination 
performed in May 1993 included an x-ray report that showed 
slight narrowing at the L4-5 intervertebral disc space and 
slight narrowing of the L2-3 space.  Straight leg raises were 
to 90 degrees bilaterally.  Palpation of the low back 
revealed tenderness at the L5-S1 paravertebral muscle area 
bilaterally.  There was no sciatic tenderness.  He displayed 
full range of motion.  The diagnosis was low back pain.

The veteran testified at a personal hearing at the RO in 
October 1994.  He stated that, when he gets up in the 
morning, it takes about two hours before his back stops 
hurting.  He complained of decreased range of motion.  He 
indicated that he would wear a TENS unit on occasion.  VA 
outpatient treatment records developed between February and 
November 1995 showed treatment for palpable pain in the 
sacroiliac joints and decreased motion.

The veteran was examined by VA in July 1997.  He reported 
having low back pain since 1985, without radiation.  He 
denied numbness, tingling or weakness in the lower 
extremities.  He indicated that his pain would get better 
through the day until he lifted something heavy.  There was 
no significant loss of motion during flare-ups but he stated 
that he had more or less constant mild pain.  At the time of 
the examination, he was wearing a soft lumbosacral corset.  
He was tender to palpation at the lumbosacral junction and 
over the paraspinal muscles.  There was no spasm.  There were 
also no postural or structural abnormalities.  Forward 
flexion was to 50 degrees; extension was to 0 degrees; 
lateral bending was to 10 degrees bilaterally; and rotation 
was to 10 degrees bilaterally.  His deep tendon reflexes were 
1+ and physiologic at the patella and the Achilles.  Motor 
strength was 4/5 and the sensory examination was normal.  An 
x-ray was unremarkable.  The diagnosis was mechanical low 
back pain, with no evidence of neural compressive pathology.  
The examiner commented that the veteran had made less than 
maximal effort on the range of motion exercises.  A 
neurological examination noted 4+/5 strength of the lower 
extremities with give way weakness.  There were no 
fasciculations.  Light touch and pin prick tests were intact.  
Deep tendon reflexes were brisk and his gait was stable.  
When he was being observed, he was able to bend over and 
remove his shoes.  On examination, however, he could only 
flex to 35 degrees before he complained of pain.  Palpation 
of the low back was without spasm or pain.  An x-ray showed 
mild degenerative changes at L4-5 and L5-S1.  He had full 
range of motion, except when being examined.  There was no 
swelling, muscle spasms or satisfactory evidence of painful 
motion.  His ability to perform normal working movements and 
normal excursion with strength and speed were intact.  

A July 1998 VA neurological evaluation noted 5/5 motor 
strength and a sensory examination intact to light touch and 
pin prick.  His gait was intact.  His reflexes were 2+.  

During a February 1999 VA general medical examination, the 
veteran stated that he had pain that radiated into the right 
lower extremity.  The physical examination noted no 
deformities or postural abnormalities.  He displayed no 
significant muscle spasms.  Forward flexion was to 84 
degrees; extension was to 25 degrees; lateral flexion was to 
40 degrees on the left and to 35 degrees on the right; and 
rotation was to 35 degrees bilaterally.  He reported 
discomfort on all ranges of motion, although he stated that 
the worst pain was on extension.  The diagnosis was lower 
lumbar and lumbosacral disc derangement with right lower 
extremity radiculopathy.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected low back disability is not warranted.  The 
evidence, when considered in its entirety, does not show that 
he has suffered from moderate limitation of motion of the 
lumbar spine.  In fact, the examiner noted in July 1997 that 
the veteran's motion was only limited when being examined; 
otherwise, his motion was full.  There was also no evidence 
that he suffered from moderate IDS, manifested by recurring 
attacks.  The objective neurological evidence noted that his 
light touch and pin prick evaluations had been intact.  
Moreover, there was no evidence of functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
the lumbar segment of the spine.  Therefore, it is found that 
the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for the low back 
disability.


III.  Entitlement to service connection 
for fatigue, depression, arthralgia 
(fibromyalgia) and IBS due to an 
undiagnosed illness

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

In order to establish a well grounded claim for service 
connection pursuant to 38 C.F.R. § 3.317 (1999), there must 
be some evidence (1) that the veteran is a "Persian Gulf 
veteran;" (2) who exhibits objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more of the signs or 
symptoms listed at 38 C.F.R. § 3.317(b); (3) which became 
manifest during service in the Persian Gulf or to a degree of 
10 percent not later than December 31, 2001; and (4) that 
such symptoms cannot be attributed to any known clinical 
diagnosis.  See Neumann v. West, Vet. App. No. 98-1410 (July 
21, 2000).  

In this case, it is noted that the provisions of 38 C.F.R. 
§ 3.317 (1999) do not apply to the claims for service 
connection for depression, arthralgias diagnosed as 
fibromyalgia or IBS as these are diagnosed conditions.  Since 
his symptoms of depression, joint pain and intermittent 
diarrhea have been attributed to a known clinical diagnosis, 
the provisions of 38 C.F.R. § 3.317 are not for application.  
Therefore, he lacks legal entitlement for service connection 
for these conditions pursuant to this regulation.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board must also determine whether the veteran has 
submitted well grounded claims as required by 38 U.S.C.A. 
§ 5107(a) on a direct basis.  A well grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak Derwinski, 2 Vet. App. 609, 611 (1992).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

It is further found that the veteran's claims for service 
connection for depression, arthralgias diagnosed as 
fibromyalgia and IBS are not well grounded on a direct basis.  
Even presuming the truthfulness of the evidence for the 
purposes of determining whether the claims are well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), for the 
reasons stated below, the record fails to establish that the 
claims are plausible.

The veteran has contended that these conditions are related 
to his period of service.  A review of the service medical 
records contain no mention of any complaints of or treatment 
for depression.  He was seen on one occasion, in November 
1976, for complaints of pain, which was diagnosed as 
generalized myalgia.  No further mention was made of this 
condition.  He was also treated for complaints of diarrhea on 
three occasions, in February 1973, December 1988 and May 
1990.  This was related to a viral syndrome or acute 
gastroenteritis.  No reference was made to complaints of 
diarrhea after May 1990.

The recent evidence of record shows that he was diagnosed 
with depression in 1993, fibromyalgia in 1997 (with 
complaints of joint pain noted in 1995) and IBS in 1995.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed depression, fibromyalgia and 
IBS are related to or otherwise had their origins during the 
veteran's period of active military service.  There is no 
opinion evidence that a relationship exists between these 
current disabilities and service.

As noted above, both the establishment of a current 
disability and the establishment of a nexus between the 
current disability and service require more than just lay 
testimony.  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court") has held that lay testimony is not competent to 
prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), and, since he has no medical expertise, any 
lay opinion of the veteran's does not provide a basis upon 
which to make any finding as to the origin or development of 
his conditions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of competent supporting medical evidence, the 
veteran's claims of entitlement to service connection for 
depression, fibromyalgia and IBS are not well grounded and 
must be denied on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

In regard to the claim for service connection for fatigue, 
the Board finds that this claim is well grounded.  The 
evidence of record, which shows that the veteran did serve in 
the Persian Gulf, indicates that he suffers from a chronic 
disability resulting from one of the "signs or symptoms" 
noted at 38 C.F.R. § 3.317(b), namely fatigue.  This 
manifested itself prior to December 31, 2001 and has not been 
attributed to any known clinical diagnosis (the VA 
examination performed in July 1998 ruled out a diagnosis of 
chronic fatigue syndrome).  Considering this evidence, the 
Board finds that this claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) and under the provisions of 
38 C.F.R. § 3.317.  The Board also finds that additional 
development by the RO is needed before the Board can proceed 
in adjudicating the veteran's claim on the merits.


ORDER

Service connection for migraine headaches is denied.

Service connection for exotropia with double vision is 
denied.

Service connection for bilateral upper extremity pain as 
secondary to the service-connected cervical spine disorder is 
denied.

An evaluation in excess of 10 percent for the service-
connected cervical spine disorder is denied.

An evaluation in excess of 10 percent for the service-
connected low back disorder is denied.

Service connection for depression due to an undiagnosed 
illness is denied.

Service connection for arthralgia, diagnosed as fibromyalgia, 
due to an undiagnosed illness is denied.

Service connection for IBS due to an undiagnosed illness is 
denied.

Having submitted a well grounded claim, and to this extent 
only, the veteran's claim for service connection for fatigue 
as due to an undiagnosed illness is granted.



REMAND

The veteran has contended that he suffers from chronic 
fatigue.  He has asserted that this disorder is directly 
attributable to exposure to chemicals or other agents while 
serving in the Persian Gulf.  Therefore, he believes that 
service connection should be awarded.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In reviewing the evidence of record, it is noted that the 
existence of chronic fatigue syndrome was ruled out by the 
July 1998 VA examination.  However, there is no opinion as to 
whether or not the veteran's complaints of fatigue could be 
related to one of his other diagnosed disorders.  Such an 
opinion would be useful in ascertaining the etiology of his 
complaints.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA general medical examination, 
to include all special examinations 
deemed necessary, in order to ascertain 
the etiology of the veteran's complaints 
of fatigue.  Specifically, the 
examiner(s) is(are) asked to render an 
opinion as to whether any complaints of 
fatigue are etiologically related to 
another diagnosed disorder, such as the 
diagnosed depression, fibromyalgia, IBS 
or the service-connected neck or back 
disorders.  A complete rationale for the 
opinion expressed must be provided.  The 
claims folder must be made available to 
the examiner(s) to review in conjunction 
with the examination(s), and the 
examiner(s) is(are) asked to indicate in 
the examination report that the claims 
file has been reviewed.  

2.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claim for 
service connection for fatigue as due to 
an undiagnosed illness.  If the decision 
remains adverse to the appellant, he and 
his representative must be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


- 22 -


